Citation Nr: 0119961	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to a compensable rating for residuals of 
right thigh injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to April 
1993.

This appeal arises from the March 1999 rating decision from 
the Baltimore, Maryland Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral knee 
disability and right hip disability and continued the 
evaluation of service connected residuals of a right thigh 
injury at 0 percent.
 
Pursuant to the veteran's request on the May 2000 substantive 
appeal, on June 13, 2001, a hearing was held in Washington, 
DC, before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).  A 
transcript of the hearing is in the file.


REMAND

At the outset it is noted that service connection has been 
granted for a history of blunt trauma to the right anterior 
thigh.  A noncompensable rating was assigned under 38 C.F.R. 
§ 4.71a Code 5253 (impairment of the thigh rated on 
impairment of hip motion).  It was noted in the rating action 
that the appellant had sustained a right thigh injury when a 
howitzer round dropped on the thigh.  There was no limitation 
of knee or hip disorder.  A physical examination in June 1993 
noted that the history had been to the thigh, just proximal 
to the knee.  X-rays revealed the possibility of slight right 
hip joint space narrowing that was not considered 
significant.  There were no recorded findings concerning the 
right knee.  It was noted that the entire right thigh was 
normal in appearance.  The right knee patellar tendon was 
also noted to be normal on examination.

In this case, the veteran contends that the right thigh 
disability for which he is service connected has either 
caused current right hip, right knee, and left knee 
disabilities, or that the incident in service where the 
veteran injured his right thigh also caused injuries to the 
knees and right hip, which has led to a current disability of 
these areas.  It is noted that the current service connected 
disorder is to be rated on the basis of limitation of motion.  
The record is inadequate to fully adjudicate the veteran's 
claim, as there are outstanding treatment records, and a new 
examination which includes a review of the claims file and 
provides an opinion as to the veteran's contentions above 
should be provided.  In part a specific determination needs 
to be made as to whether any current knee impairment or hip 
impairment is part of the service connected disorder or, if 
present, is due to non-service connected pathology.  

At the June 2001 Board hearing, the veteran reported recent 
treatment from private providers.  Additionally, he reported 
VA treatment at the Washington, DC VA Medical Center 
immediately after service.  These treatment records should be 
obtained prior to a VA examination.   

The requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
should be addressed in the examination to fully evaluate the 
veteran's service connected right thigh disability.  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide the veteran with VA examinations, where 
such examinations may substantiate entitlement to the benefit 
sought.  On Remand, the RO must assure that the provisions of 
this new Act are complied with to the extent they apply to 
the instant issues.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the approximate dates of treatment 
and the names and addresses of all health 
care providers (VA and private) who 
treated him for right and left 
disabilities and right hip disability 
since service, and right thigh disability 
in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including from the Washington, 
D.C. VA Medical Center and from any 
private providers.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The veteran should be afforded an 
appropriate VA examination regarding the 
claims for service connection for right 
and left knee disabilities, right hip 
disability, and for an increased rating 
for right thigh disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination, and the examiner should 
indicate that he/she has reviewed the 
file.  The examination must encompass a 
detailed review of the veteran's relevant 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the date of onset of the disabilities for 
which the veteran seeks service 
connection and to determine the current 
status of the service connected 
disability.

After reviewing the record and examining 
the appellant, the examiner should 
respond to the following:

I.  Is it at least as likely as not 
that a current right knee, left 
knee, and/or right hip disability is 
part of the current service 
connected right thigh disability.  
That is, is there functional 
limitation of any of these joints 
related to the service connected 
injury to the right thigh?

II.  If the answer to the above is 
no for any mentioned disability, is 
it at least as likely as not that a 
current right knee, left knee, 
and/or right hip disability is 
proximately due to or the result of 
or being aggravated by the service 
connected right thigh disability.  
That is, did the service connected 
disorder result in causing or 
aggravating separate disorders of 
the right hip or either knee?

III.  If the answer for either of 
the above for any mentioned 
disability is no, the examiner 
should then opine whether it is at 
least as likely as not that a 
current right knee, left knee, 
and/or right hip disability had its 
onset during the veteran's service 
or is otherwise related to an 
incident in service.  That is, is 
there any indication that any of the 
claimed disorders might have 
originated in service?

As to the service connected right thigh 
disability, the examiner should indicate 
as follows:

I.  All disability related to the 
service connected right thigh 
disability, including whether there 
is any muscle involvement.

II.  Provide complete ranges of 
motion in degrees for the right 
thigh.  Normal ranges of motion 
should additionally be indicated. 

III.  Determine whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether it is at least 
as likely as not that there is or 
may be additional range of motion 
loss or ankylosis of the service 
connected right thigh disability due 
to any of the following:  (1) pain 
on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under § 4.45.  If 
there is functional ankylosis, the 
position in degrees should be given.  
If it is not feasible to make any 
determination, the examiner should 
so note and give the reasons. 

The reasons and bases for any conclusion 
reached should be discussed.  The 
physician should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca as regards 
the issue of entitlement to a compensable 
rating for the service connected right 
thigh disability.  As to the service 
connection claims, the RO should consider 
whether a claim for service connection 
for each knee should be evaluated 
separately.

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
include consideration of the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition, 
as to the service connection claims.  The 
SSOC should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for the scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



